Title: List of Books ordered from Philippe Reibelt, 23 January 1805
From: Jefferson, Thomas
To: 


                        
                            
                        23 Jan. 1805
                     
                        
                        
                     
                        
                           
                           D
                           
                        
                        
                           Promenades au jardin des plantes de Pujoulx 2. V. p.f.
                           1.
                           
                        
                        
                           Annales des Museum des arts pr Landon. 4. & 5.—14-18
                           
                           
                        
                        
                           Piranesi Varié vedute di Roma antica e moderna. fol.
                           13.
                           80
                        
                        
                           Correspondance de Rousseau. 3.v. p.f.
                           2.
                           
                        
                        
                           Histoire naturelle des Mineraux par Patrin. 5.v. p.f.
                           6.
                           64
                        
                        
                           Histoire de Catherine II. par Austera. 3.v. 8vo.
                           6.
                           78
                        
                        
                           Recueil sur les Salines par Struve 12mo.
                           .
                           75
                        
                        
                           Voyage de Terracine á Naples.  12mo. par Bayard
                           .
                           48
                        
                        
                           Voyage en Angleterre par Pictet. 8vo.
                           1.
                           60
                        
                        
                           Soirees de Ferney. 8vo.
                           1.
                           
                        
                        
                           Institution au droit maritime par Boucher 4to.
                           4.
                           85
                        
                        
                           Institutions commerciales par Boucher 4to.
                           4.
                           85
                        
                        
                           Elemens de legislation Naturelle par Perreau. 8vo.
                           1.
                           60
                        
                        
                           Almanach des ambassades par Wedekind. 1803. 12mo.
                           1.
                           35
                        
                        
                           Le Pour et le Contre les E. U. par Bridel. 12 mo.
                           
                              
                                  .
                           
                           
                              72
                           
                        
                        
                           
                              Barclay’s apology for the Quakers 4to
                           
                           47.
                           42
                        
                        
                           
                              Annuaire de la libraire par Fleischer 8vo.
                           
                           
                           
                        
                        
                           
                              Abrege du systemede Linne par Gilibert. 8vo.
                           
                           
                        
                        
                           Le nouveau Buffon de la jeunesse. 4.v. p.f.
                           1.
                           20
                        
                        
                           
                              Le petit magasin   economique. p.f.
                           
                           
                        
                        
                           Manuel d’histoire naturelle de Blumenbach. 2.v. 8vo. 
                           4.
                           20
                        
                        
                           Michaux. Flora boreali—Americana. 2.v. 8vo.
                           8.
                           64
                        
                        
                           Traité de Mineralogie par Haüy. 4.v. 8vo. & 1. in 4to. oblong
                           11.
                           52
                        
                        
                           Connaissance de Tems. 1805, &c.
                           
                           
                        
                        
                           Leçons d’Anatomie comparée de Cuvier. 2.v. 8vo. 10₶
                           
                           
                              
                                  3.
                           
                           
                              40
                           
                        
                        
                           
                           28.
                           96
                        
                        
                           
                              Code des Douanes
                           2.
                           32
                        
                        
                           Almanach des ambassades
                           1.
                           35
                        
                        
                           Tarif des droits de douane
                           .
                           72
                        
                        
                           Memoires sur l’attaque des places
                           5.
                           
                        
                        
                           Cour de tactique navale
                           
                              10.
                           
                           
                              08
                           
                        
                        
                           
                           19.
                           47
                        
                     
                  
                        
                    